PER CURIAM.
This appeal is from a judgment for the defendants in a foreclosure action.
If the record contains any competent and substantial evidence which will support the trial judge’s conclusion, that conclusion will not be disturbed on appeal. Camacho Enterprises, Inc. v. Better Construction, Inc., 343 So.2d 1296 (Fla. 3d DCA 1977); Peacock v. Carver, 315 So.2d 214 (Fla. 1st DCA 1975). If the trial court chose to believe the mortgagors’ testimony that they attempted to make a timely payment of interest on the mortgage but were thwarted by the mortgagee, then, applying equity principles, the court could have refused to foreclose the mortgage on an accelerated basis. Campbell v. Werner, 232 So.2d 252 (Fla. 3d DCA 1970).
Affirmed.